Exhibit 10.1

 

Second Amendment to

Second Amended and Restated Employment Agreement

 

This Second Amendment (this “Amendment”) is effective as of the 3rd day of
February, 2016, between R. Stephen Stagner, an individual (“Executive”),
Mattress Holding Corp., a Delaware corporation (“MHC”), and Mattress Firm
Holding Corp., a Delaware corporation (“MFRM”).

 

WHEREAS, Executive, MHC and MFRM are parties to that certain Second Amended and
Restated Employment Agreement dated September 14, 2011, as amended by that
certain First Amendment effective January 29, 2014 (as so amended, the
“Agreement”); and

 

WHEREAS, the parties desire to make certain amendments to the Agreement as set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Amendments.  The Agreement is hereby amended as follows:

 

a.              The first sentence of Section 2 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“During the Term (as defined below), the Executive shall serve as Chief
Executive Officer of the Company and shall report to and be subject to the
direction and control of MFHC’s Board of Directors (the “Board”), and, in such
capacity, shall oversee and direct the operations of the Company and perform
such duties and have such authority over the affairs and business of the Company
as are consistent with the responsibilities and authority of a Chief Executive
Officer.”

 

b.              Section 5(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(a)  Base Salary.  Effective for payroll periods beginning on or after the
effective date of this Agreement, during the remainder of the Term the Company
shall pay the Executive a base salary of $750,000 per year (the “Base Salary”),
payable not less frequently than semi-monthly in accordance with the payroll
policies of the Company for senior executives as from time to time in effect
(the “Payroll Policies”), less such amounts as may be required to be withheld by
applicable federal, state and local law and regulations. Commencing February 1,
2012 and on each subsequent February 1 during the Term, the Base Salary shall be
increased to an amount at least equal to the product of the Initial Base Salary
times the quotient of the United States Bureau of Labor Statistics Revised
Consumer Price Index, All Items Figures for Urban Wage Earners and Clerical
Workers (1982-84 = 100) (hereinafter, the “CPI-W”) for the most recent month for
which the CPI-W is available, divided by 214.750, the CPI-W for November 2010;
provided, however, that a decline in the CPI-W shall not result in a reduction
of the Executive’s Base Salary.”

 

Second Amendment to Stagner Employment Agreement

 

1

--------------------------------------------------------------------------------


 

2.              No Other Modifications.  Except as expressly modified by this
Amendment, the terms and provisions set forth in the Agreement remain in full
force and effect.

 

3.              Governing Law.  This Amendment shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof.

 

4.              Counterparts.  This Amendment may be in executed in
counterparts, each of which is deemed an original, but all of which together
shall constitute one and the same agreement. This Amendment may be executed or
delivered by electronic or facsimile means, and electronic or facsimile copies
of executed signature pages shall be binding as originals.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first set forth above.

 

 

Mattress Holding Corp.

 

 

 

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

Mattress Firm Holding Corp.

 

 

 

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

CFO

 

 

 

 

 

 

 

/s/ R. Stephen Stagner

 

R. Stephen Stagner

 

Second Amendment to Stagner Employment Agreement

 

2

--------------------------------------------------------------------------------